DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 14-15, 18 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rin et al. ("General Implicit Coupling Framework for Multi-Physics Problems"). 
Regarding claim 1, Rin teaches a method of coupling a first simulator and a second simulator to simulate a coupled multi-physics model of a subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation." Abstract “The new simulator is modular; each module represents a particular physics process, such as compositional, thermal, poromechanics, reactions, wells, and surface facilities.” Each module is a physics model. The modules are coupled to create a coupled multi-physics model.), wherein the first simulator comprises a first physics model and the second simulator comprises a second physics model, the method comprising: (pg. 2 ¶ 5 "The proposed framework is applicable for an arbitrary number of physics modules, we limit the description here to thermal multi-component flow in deformable subsurface formations." Each module is a physics model. The modules are coupled to create a coupled multi-physics model.) loading, by a coupling framework formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the second simulator as a shared library into a common process and a common memory space with the first simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."); and simulating, by the coupling framework (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the coupled multi-physics model of the subsurface formation such that the coupling framework performs the following (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), during the simulating to couple the first simulator and the shared library corresponding to the second simulator: (Fig. 2 The flow and thermal simulations are fully coupled, running in parallel and sharing data to create the multiphysics model.) controls data exchange between the first simulator and the second simulator through the common memory space (pg. 8 ¶ 5 “Another important question to be addressed is how to treat coupling properties that are shared by several physics modules.” pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems." Fig. 5 The mobility property depends on both the flow and thermal simulators and is necessarily in a shared memory space to be accessible by both simulators.); and controls execution of the first simulator and the second simulator responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.).
Regarding claim 2, Rin teaches the method of claim 1, wherein the coupling framework allows one-way coupling (pg. 2 ¶ 1 "Iterative sequential (SEQ) solution strategies can be effective if the sub-problems (e.g., flow and mechanics) can be solved in a scalable manner." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ), or two-way iterative coupling (pg. 1 ¶ 2 "While the fully coupled approach, Fully Implicit Method (FIM), ensures unconditionally stable numerical solutions for well-posed problems, it is computationally expensive and requires the development of complex simulation codes (Hu et al., 2013)."). 
Regarding claim 3, Rin teaches the method of claim 2, wherein the coupling framework alters execution of the first simulator in response to feedback from the second simulator (pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems.") in the two-way iterative coupling (pg. 1 ¶ 2 "While the fully coupled approach, Fully Implicit Method (FIM), ensures unconditionally stable numerical solutions for well-posed problems, it is computationally expensive and requires the development of complex simulation codes (Hu et al., 2013)." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ).
Regarding claim 8, Rin teaches the method of claim 1, wherein a plurality of simulators each comprising a physics model are loaded as a plurality of shared libraries by the coupling framework into the common process and the common memory space with the first simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); and the coupling framework (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation.") performs the following during the simulating to couple the first simulator and the plurality of shared libraries corresponding to the plurality of simulators: simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.);  (i) controls data exchange between the first simulator and the plurality of simulators through the common memory space (pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems."); and (ii) controls execution of the first simulator and the plurality of simulators responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.).
Regarding claim 14, Rin teaches the method of claim 1, wherein each simulator comprises a reservoir simulator (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) or a geo- mechanical simulator (pg. 3 ¶ Mechanics "The mechanical deformation equations are formulated in terms of total stresses, bulk strains, pore pressure, and temperatures, […]").

Regarding claim 15, Rin teaches a system of coupling a first simulator and a second simulator to simulate a coupled multi-physics model of a subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation." Abstract “The new simulator is modular; each module represents a particular physics process, such as compositional, thermal, poromechanics, reactions, wells, and surface facilities.” Each module is a physics model. The modules are coupled to create a coupled multi-physics model.), wherein the first simulator comprises a first physics model and the second simulator comprises a second physics model (pg. 2 ¶ 5 "The proposed framework is applicable for an arbitrary number of physics modules, we limit the description here to thermal multi-component flow in deformable subsurface formations." Each module is a physics model. The modules are coupled to create a coupled multi-physics model.), the system comprising: a processor; and a memory communicatively connected to the processor, the memory storing computer- executable instructions which, when executed, cause the processor to perform: (An ordinary person in the art would know a computer system is needed for executing a model or simulation.") loading, by a coupling framework formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the second simulator as a shared library into a common process and a common memory space with the first simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."); and simulating, by the coupling framework (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the coupled multi-physics model of the subsurface formation such that the coupling framework performs the following (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), during the simulating to couple the first simulator and the shared library corresponding to the second simulator: (Fig. 2 The flow and thermal simulations are fully coupled, running in parallel and sharing data to create the multiphysics model.) controls data exchange between the first simulator and the second simulator through the common memory space (pg. 8 ¶ 5 “Another important question to be addressed is how to treat coupling properties that are shared by several physics modules.” pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems." Fig. 5 The mobility property depends on both the flow and thermal simulators and is necessarily in a shared memory space to be accessible by both simulators.); and controls execution of the first simulator and the second simulator responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.).
Regarding claim 18, Rin teaches the system of claim 15, wherein a plurality of simulators each comprising a physics model are loaded as a plurality of shared libraries by the coupling framework into the common process and the common memory space with the first simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); and the coupling framework (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation.") performs the following during the simulating to couple the first simulator and the plurality of shared libraries corresponding to the plurality of simulators: simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.);  (i) controls data exchange between the first simulator and the plurality of simulators through the common memory space (pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems."); and (ii) controls execution of the first simulator and the plurality of simulators responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.).
Regarding claim 22, Rin teaches the system of claim 15, wherein each simulator comprises a reservoir simulator (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) or a geo- mechanical simulator (pg. 3 ¶ Mechanics "The mechanical deformation equations are formulated in terms of total stresses, bulk strains, pore pressure, and temperatures, […]").

Regarding claim 23, Rin teaches a computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform (An ordinary person in the art would know a computer system including a storage medium and instructions is needed for executing a model or simulation.") a method of coupling a first simulator and a second simulator to simulate a coupled multi-physics model of a subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation." Abstract “The new simulator is modular; each module represents a particular physics process, such as compositional, thermal, poromechanics, reactions, wells, and surface facilities.” Each module is a physics model. The modules are coupled to create a coupled multi-physics model.), wherein the first simulator comprises a first physics model and the second simulator comprises a second physics model, the method comprising: (pg. 2 ¶ 5 "The proposed framework is applicable for an arbitrary number of physics modules, we limit the description here to thermal multi-component flow in deformable subsurface formations." Each module is a physics model. The modules are coupled to create a coupled multi-physics model.) loading, by a coupling framework formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the second simulator as a shared library into a common process and a common memory space with the first simulator (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."); and simulating, by the coupling framework (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), the coupled multi-physics model of the subsurface formation such that the coupling framework performs the following (pg. 2 ¶ 3 "We present a new general sequential-implicit coupling framework for solving multi-physics problems related to reservoir simulation."), during the simulating to couple the first simulator and the shared library corresponding to the second simulator: (Fig. 2 The flow and thermal simulations are fully coupled, running in parallel and sharing data to create the multiphysics model.) controls data exchange between the first simulator and the second simulator through the common memory space (pg. 8 ¶ 5 “Another important question to be addressed is how to treat coupling properties that are shared by several physics modules.” pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems." Fig. 5 The mobility property depends on both the flow and thermal simulators and is necessarily in a shared memory space to be accessible by both simulators.); and controls execution of the first simulator and the second simulator responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7, 9-13, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rin as applied above in view of Zhou “PARALLEL GENERAL-PURPOSE RESERVOIR SIMULATION WITH COUPLED RESERVOIR MODELS AND MULTISEGMENT WELLS” Nov. 2012.
Regarding claim 4, Rin teaches the method of claim 1, but does not teach wherein the coupling framework maps data between the first simulator and the second simulator in the event of grid misalignment.
Zhou teaches wherein the coupling framework maps data between the first simulator and the second simulator in the event of grid misalignment (Section 2.1 ¶ 1 The MPFA schemes "represent a flux through an interface as a linear combination of potentials in neighboring cells" as opposed to TPFA which "introduces an error that does not diminish as the grid is refined.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
 Regarding claim 5, Rin in view of Zhou teaches the method of claim 4, and Rin teaches wherein the coupling framework maps the data in a globally conservative manner (pg. 2 ¶ 5 "The full set of governing equations that describes these processes include the conservation of mass, energy, and momentum with constraints and constitutive relations." Note: Globally conservative is defined in the instant specification ¶ [0040].).
Regarding claim 7, Rin teaches the method of claim 1, wherein the coupling framework loads the second simulator as the shared library (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.), but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 9, Rin teaches the method of claim 8, wherein the coupling framework loads the plurality of simulators as the plurality of shared libraries (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.)  to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.), but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 10, Rin teaches the method of claim 1: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); and wherein the coupling framework establishes a communication pattern between the plurality of common processes and the plurality of common memory spaces (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) based on domain decompositions (pg. 6 ¶ 4 "Fig. 3 shows an example of physics modules and the decomposition into subsets for a generic multi-physics problem.") but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 11, Rin teaches the method of claim 1: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics model (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.)  to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); and wherein the coupling framework establishes one-way coupling (pg. 2 ¶ 1 "Iterative sequential (SEQ) solution strategies can be effective if the sub-problems (e.g., flow and mechanics) can be solved in a scalable manner." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ), or two-way iterative coupling (pg. 1 ¶ 2 "While the fully coupled approach, Fully Implicit Method (FIM), ensures unconditionally stable numerical solutions for well-posed problems, it is computationally expensive and requires the development of complex simulation codes (Hu et al., 2013)."),  but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for
Regarding claim 12, Rin teaches the method of claim 1: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics model (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.)  to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator, and wherein the plurality of common processes and the plurality of common memory spaces reside within a plurality of nodes,
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.), and wherein the plurality of common processes and the plurality of common memory spaces reside within a plurality of nodes (Under broadest reasonable interpretation, nodes can be interpreted as cores (Section 5.1 ¶ 1) or GPUs (Section 6.1).).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 13, Rin teaches the method of claim 1: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics model (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); control the data exchange between the plurality of common processes (pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) and control the data exchange (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.) but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator and the coupling framework uses a message passing interface (MPI).
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.). and the coupling framework uses a message passing interface (MPI) (Section 5.1 ¶ 2 "Among these attempts, both shared-memory (e.g., using OpenMP) and distributed-memory (e.g., using MPI) approaches have been studied.").
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 17, Rin teaches the system of claim 15, wherein the coupling framework loads the second simulator as the shared library (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.), but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 19, Rin teaches the system of claim 18, wherein the coupling framework loads the plurality of simulators as the plurality of shared libraries (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.)  to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.). but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 20, Rin teaches the system of claim 15: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); and wherein the coupling framework establishes a communication pattern between the plurality of common processes and the plurality of common memory spaces (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) based on domain decompositions (pg. 6 ¶ 4 "Fig. 3 shows an example of physics modules and the decomposition into subsets for a generic multi-physics problem.") but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator.
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.).
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "
Regarding claim 21, Rin teaches the system of claim 15: wherein the coupling framework loads the second simulator or a plurality of simulators each comprising a physics model (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.) to create the coupled multi-physics model of the subsurface formation (Fig. 1 The flow, thermal, and mechanics simulations are fully coupled, sharing values to simulate the physics interactions.); control the data exchange between the plurality of common processes (pg. 9 ¶ 1 "Here, whenever we apply a global status switch, we calculate all ‘coupled properties’ first, followed by computation of the properties that are associated with sub-problems." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) and control the data exchange (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.) but Rin  does not explicitly teach a plurality of common processes and a plurality of common memory spaces with the first simulator and the coupling framework uses a message passing interface (MPI).
Zhou teaches a plurality of common processes and a plurality of common memory spaces with the first simulator (pg. 175 ¶ 2 Multiple processes on multiple GPUs are in communication. Pg. 174 Fig. 6.6 The halo partitions are common memory spaces.). and the coupling framework uses a message passing interface (MPI) (Section 5.1 ¶ 2 "Among these attempts, both shared-memory (e.g., using OpenMP) and distributed-memory (e.g., using MPI) approaches have been studied.").
Rin and Zhou are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Zhou before him or her, to modify Rin to include grid alignment as taught by Zhou.
The suggestion/motivation for doing so would have been Zhou Abstract ¶ 1 "With this work, the General Purpose Research Simulator (GPRS) based on a flexible Automatic Differentiation (AD) framework, AD-GPRS, is now a powerful and flexible platform for modeling thermal-compositional fluid flow in reservoir models with fully unstructured grids. "


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rin as applied above in view of Gooneratne et al. (US 20200190967 A1).
Regarding claim 6, Rin teaches the method of claim 1, controlling execution of the first simulator, the second simulator, or both the first simulator and the second simulator responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.), but Rin does not teach using at least one application program interface (API).
Gooneratne does teach using at least one application program interface (API) ([0094] "The API can include specifications for routines, data structures, and object classes. The API can be either computer-language independent or dependent. The API can refer to a complete interface, a single function, or a set of APIs.").
Rin and Gooneratne are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Gooneratne before him or her, to modify Rin to include APIs as taught by Gooneratne.
The suggestion/motivation for doing so would have been Gooneratne 0095] "The service layer can provide software services to the computer 1002 and other components (whether illustrated or not) that are communicably coupled to the computer 1002. The functionality of the computer 1002 can be accessible for all service consumers using this service layer. "
Regarding claim 16, Rin teaches the system of claim 15, controlling execution of the first simulator, the second simulator, or both the first simulator and the second simulator responsive to the common process (pg. 7 ¶ 1 and Algorithm 1, The common process creates a tree structure of the simulators (flow, thermal, etc.) and executes them in an appropriate order.), but Rin does not teach using at least one application program interface (API).
Gooneratne does teach using at least one application program interface (API) ([0094] "The API can include specifications for routines, data structures, and object classes. The API can be either computer-language independent or dependent. The API can refer to a complete interface, a single function, or a set of APIs.").
Rin and Gooneratne are analogous because they are from the “same field of endeavor” hydrocarbon extraction analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Rin and Gooneratne before him or her, to modify Rin to include APIs as taught by Gooneratne.
The suggestion/motivation for doing so would have been Gooneratne 0095] "The service layer can provide software services to the computer 1002 and other components (whether illustrated or not) that are communicably coupled to the computer 1002. The functionality of the computer 1002 can be accessible for all service consumers using this service layer. "

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fung et al. “Multiparadigm Parallel Acceleration for Reservoir Simulation.” Aug 2014 teaches cluster computing for hydrocarbon simulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148